This is an appeal from a judgment recovered by appellee, as administratrix of the estate of W. T. Sorrell, deceased, against appellant, in an action under the federal Employers' Liability Act (U.S. Comp. St. §§ 8657-8665). No question is presented as to due proof of dependency, earnings of the plaintiff's intestate, and amount of recovery, nor was it controverted that at the time the fatal injuries were received, the deceased employé was engaged in work of such interstate character as to bring the case within the influence of the federal act. The cause was submitted to the jury on count 3, the general issue joined thereon, and plea of contributory negligence in mitigation of the damages.
The accident occurred about 9 o'clock on the night of January 22, 1920, while deceased (hereinafter referred to as Sorrell) was employed by defendant as a switchman in the yards at Birmingham. Sorrell was a member of the shop engine crew, being known as the head brakeman, and his duties required that he work next to the engine. The crew consisted also of a foreman, one Mitchell, fireman, engineer, and a rear switchman or field man; a Mr. Ray held the latter position. The crew had brought a "cut of cars" that were in good condition out of the Avondale shops, and carried them eastward to the Woodlawn yard, where was located the double track of the Alabama Great Southern Railroad, to the south of which were the two main line tracks of the Southern Railway. Immediately south of these two latter tracks were yard tracks known as tracks Nos. 3, 2, and 1, beginning with track No. 3 and going south. These yard tracks were connected at the east and west ends with the Southern main line tracks by lead tracks for switching purposes. A detailed statement of the switching operation and purposes thereof is not essential to any questions here presented, and the salient facts immediately preceding the accident may be summarized as follows: It became necessary to take from track No. 1 a cut of cars and place a portion of them on track No. 2. This was done, and the train backed out of track No. 2 with two cars, which were again to be run into track No. 1. After having backed the two cars out of track No. 2, Sorrell threw the switch, and gave the signal for running these two cars back into track No. 1. The second car from the engine was a steel car, and the end car left standing on track No. 2, which Sorrell had just uncoupled, was a wooden car, and Sorrell was riding on the front end of the steel car as the two cars were being pushed into track No. 1. In thus going into track No. 1, the steel car, on which Sorrell was riding, "side-swiped" with the wooden car above referred to, left standing on track No. 2, with the result that Sorrell was crushed to such an extent as that he died within a few hours after the accident. The proof shows also that the night was dark, and it was raining. At the time of the accident, Ray, the "field man," was at the opposite end to the cut of cars on track No. 2 to see that the cars on that track were not pushed so far as to interfere with the lead track on that end. Mitchell, the foreman, to whose orders the crew was subject, after giving directions to Sorrell to do this switching, and before the switching operations were begun, left him and went down into the yard, and had gotten "about 10 to 12 car lengths down the main line," when he heard the cars collide. Sorrell was a man of many years' experience, having served as conductor, switchman, and brakeman, though he had worked on this particular job in that place only a short time. Photographs were taken of the two cars that collided just as they were left standing after the accident, and these were introduced in evidence, and form a part of this record.
Plaintiff insists these photographs show the cars did not strike at the ends, and support her theory that the wooden car on track No. 2 moved eastward after being uncoupled by Sorrell, and, in further support of this theory, offered the evidence of one Owen who testified that he was in the yards, and near the scene of the accident at the time the cars collided, standing in the shade of a cut of cars that were "bumped into" and made to move eastward, the direction of the accident. This witness further stated that just following this movement, and hearing the crash, he walked to where Sorrell was lying injured.
Plaintiff rests her right of recovery upon two theories, the first being that it was the duty of Mitchell, the foreman, also to *Page 194 
see that the cars left in No. 2 track were left in the clear, and that he should have aided Sorrell in this respect, especially in view of the fact that the night was dark and raining; that therefore Mitchell was to that extent guilty of negligence contributing to the accident. In support of this theory plaintiff offered the testimony of witnesses Clark, Elliott, and McCormack, to the effect that in this switching movement it was the duty of Mitchell, the foreman, to supervise the same, and see to it that the cars on track No. 2 were left in the clear. Defendant's objection to this proof was overruled. These witnesses were experienced railroad men, and experienced in that character of work, and we are of the opinion the evidence was competent. Sloss-Sheffield Steel 
Iron Co. v. Green, 159 Ala. 178, 49 So. 301.
The defense rested upon the theory that the work of Sorrell as head brakeman required him to perform all switching duties as to this particular operation, and that, as he gave the signals, coupled and uncoupled the cars, the responsibility rested entirely upon his shoulders, and the accident was solely the result of his own negligence in failing to see that the cars left on No. 2 track were not in the clear.
The rule is well established that, under the federal Employers' Liability Act, if the injury resulted "in whole or in part" from defendant's negligence, the cause of action is established, and that contributory negligence on the part of the employé is not a bar to recovery, but to be considered in mitigation of damages only." Plaintiff's negligence, contributing with defendant's negligence, in the production of the injury, does not defeat the cause of action, but only lessens the damages. Grand Trunk R. R. Co. v. Lindsay,233 U.S. 42, 34 S. Ct. 581, 58 L. Ed. 838, Ann. Cas. 1914C, 168; Southern Ry. v. Peters, 194 Ala. 94, 69 So. 611; Authement v. L. W. Ry. Co., 147 La. 816, 86 So. 215; Illinois Cent. R. R. Co. v. Skaggs, 240 U.S. 66, 36 S. Ct. 249, 60 L. Ed. 528.
But very clearly the primary duty rested upon Sorrell to see that the cars he left on track No. 2 were left in the clear. He was the one who gave the signals and uncoupled the cars in this switching operation. There was nothing "intricate" in this operation, the darkness of the night doubtless requiring greater care, but there is nothing to show it could not have been done by Sorrell alone, who was a railroad man of many years' experience. The duty of the foreman was that of general supervision, as manifestly it would be impracticable that he personally see each actual operation of the various members of the crew, and upon giving Sorrell, the head brakeman, orders for this switching operation, we think he had a right to assume that Sorrell would do his duty. Penn. R. Co. v. Goughnour, 208 F. 961, 126 C.C.A. 39. As to this switching operation, therefore, Sorrell's duty was primary, while the foreman bore to it a secondary relation.
The case of Va. Ry. Co. v. Linkous, 230 F. 88, 144 C.C.A. 386 (again considered 235 F. 49, 148 C.C.A. 543), is very much in point as supporting appellant's contention as to this particular theory of recovery. This latter authority finds full support in the very recent case from the United States Supreme Court, of James C. Davis, Agent, v. May Kennedy, Adm'x,266 U.S. 147, 45 S. Ct. 33, 69 L. Ed. 212. There, recovery was sought for the death of David Kennedy, the engineer of train No. 4 that collided with train No. 1, which latter train had the right of way, and for which it was Kennedy's duty to keep a lookout. Speaking to the situation thus presented, the action being under the federal Employers' Liability Act, the court said:
"The trial was in a court of the state of Tennessee, and the plaintiff got a judgment which was sustained by the Supreme Court of the state on the ground that the other members of the crew as well as the engineer were bound to look out for the approaching train and that their negligence contributed as a proximate cause to the engineer's death. We are of opinion that this was error. It was the personal duty of the engineer positively to ascertain whether the other train had passed. His duty was primary as he had physical control of No. 4, and was managing its course. It seems to us a perversion of the statute to allow his representative to recover for an injury directly due to his failure to act as required on the ground that possibly it might have been prevented if those in secondary relation to the movement had done more. Frese v. Chicago, Burlington  Quincy R. R. Co., 263 U.S. 1, 3, 44 S. Ct. 1,68 L. Ed. 131."
So, in the instant case, Sorrell was in charge and control of this switching operation, and to see that it was properly done was his primary duty, and we consider the Kennedy Case, supra, as here directly applicable and controlling. While of course the federal authorities are binding and conclusive here, we may note in passing that the case of Authement v. L. W. Ry. Co., supra, relied upon by counsel for appellee, is readily distinguishable, as in that case the brakeman left the cars just where the conductor, whose orders the brakeman had to obey, ordered him to leave them, though the brakeman had expressed doubt that they were in the clear. We are therefore of the opinion plaintiff was not entitled to recover upon the theory of negligence on the part of the foreman, Mitchell, and that reversible error was committed in refusing the charges to this effect, which constitute assignments of error 16, 22, 26, 34, and 35.
Plaintiff's second theory for recovery rested upon proof tending to show that the cars left on No. 2 track were "bumped" into *Page 195 
and moved against the car on which Sorrell was riding. The jury could reasonably infer from the photographs in evidence that the wooden car on track No. 2 did not strike the end of the steel car, but some several feet below the end, which is to be considered in connection with the location of the tracks, as they appear therein, and as testified to.
While the testimony of witness Owen was indefinite and unsatisfactory as to the track upon which was located the cut of cars that he states were "bumped into" from the west end, yet, in view of all of his evidence, a portion of which has heretofore been referred to, we are of the opinion it was for the jury to infer therefrom that his testimony related to track No. 2.
In view of these facts and circumstances, in connection with the photographs in evidence, we think it was a jury question as to whether in fact the cars on track No. 2 were made to move eastward at the time of this accident. Ray, the field man, was at the west end of No. 2 track, knew of this switching operation, and was there to see the cut of cars were not pushed too far on that end. If, therefore, these cars were "bumped" on that end to such an extent as indicated, we are further of the opinion the jury could infer negligence on the part of Ray in so permitting this to be done at this particular time, and under the circumstances then existing. It results, therefore, as our conclusion, that those assignments of error resting upon the refusal of charges based upon the assumption no recovery could be had upon the theory of any negligence on defendant's part as to the movement of the cars on track No. 2, are without merit. Particular reference is made to assignments 17, 18, and 23.
The refusal of charge 26 constitutes assignment of error 15. Counsel for appellant argued this assignment upon the assumption that the charge instructed the jury it was Sorrell's duty to see that any cars left by him at the east end of track No. 2 were clear. But this is not the language of the charge, which reads as follows:
"The court charges the jury that under the evidence in this case it was the duty of the deceased to see that any cars left at the east end of track No. 2 were clear of cars passing into or on track No. 1."
It appears, therefore, under the verbiage of this charge, the duty of seeing that cars on track No. 2 were in the clear was placed upon Sorrell whether they were left by him in the clear or not. As thus worded, the charge was properly refused.
What has been previously herein stated indicates our conclusion that charge H (assignment of error 38) refused to defendant should have been given.
Pleas 2, 3, 4, and 5 were pleas in bar purporting to be pleas of assumption of risk. We construe these pleas as being only pleas of contributory negligence and not assumption of risk, and the demurrer was properly sustained thereto. L.  N. R. R. Co. v. Morrill, 211 Ala. 39, 99 So. 297; Southern Ry. Co. v. Chestnut, 210 Ala. 282, 97 So. 905; L.  N. R. R. Co. v. Fleming, 194 Ala. 51, 69 So. 125; Authement v. L. W. R. Co., supra.
Under plea 6 defendant received the full benefit of the defense of contributory negligence, and whether the demurrer to amended pleas 4a and 5b should have been overruled as being sufficient plea of contributory negligence, we need not stop to consider, in view of the fact that defendant received the benefit thereof in plea 6.
For the errors indicated, let the judgment be reversed and the cause remanded.
Reversed and remanded.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur.